Citation Nr: 0913982	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-23 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 1955 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the RO 
in St. Petersburg, Florida, which continued a noncompensable 
rating for bilateral hearing loss.  

The appellant testified before the undersigned at a February 
2009 hearing at the RO.  A transcript has been associated 
with the file.  At the hearing, the appellant submitted 
evidence which has not been considered by the RO in the first 
instance.  The appellant waived such consideration.  The 
Board may proceed.  See 38 C.F.R. § 20.1304 (2008).  


FINDING OF FACT

The appellant's bilateral hearing loss is productive of Level 
I hearing impairment in the right ear and Level II hearing 
impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an 
increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's claim, a 
letter dated in January 2005 fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the four part test contained in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Although this 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in October 2008, he 
responded that month that he had no additional evidence to 
submit, he received an additional VA examination, during 
which he was interviewed about his disability including its 
effect on his daily life, and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to the appellant in December 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA examination 
in October 2008.  The appellant has not reported receiving 
any recent treatment specifically for this condition (other 
than at VA and the private treatment mentioned above, records 
of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Increased Ratings

The appellant contends that he is entitled to a compensable 
rating for his bilateral hearing loss.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The appellant has repeatedly submitted copies of 38 C.F.R. 
§ 3.385, arguing that the existence of a disability, as 
defined in that regulation, should entitle him to a 
compensable rating.  The appellant misunderstands the manner 
in which that regulation is applied.  38 C.F.R. § 3.385 
defines when a disability exists.  Without meeting that 
standard, service connection may not be granted.  The mere 
existence of a disability does not, however, entitle anyone 
to a compensable rating.  Indeed, the appellant is also 
service connected for several other disabilities for which he 
receives noncompensable ratings.  Once service connection is 
granted, § 3.385 is no longer applicable.  Instead, the 
Ratings Schedule contained in 38 C.F.R. Part 4 is applied.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 
(2008).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in January 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
75
75
LEFT
20
20
40
70
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The puretone averages from frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second was 51.25 in each ear.

On VA audiologic evaluation in February 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
75
75
LEFT
20
20
40
70
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The puretone averages from frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second was 51.25 in each ear.

On VA audiologic evaluation in October 2008, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
80
75
LEFT
20
15
35
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 percent in the left ear.  
The puretone averages from frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second was 51.25 in each ear.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone 
average of 51.25 dB and a speech recognition score of 92 
percent or better on all tests; therefore the right ear 
receives a designation of I for each examination.  The left 
ear had a puretone average of 51.25 dB and an at worst speech 
recognition score of 88 percent; therefore the left ear 
receives an at worst designation of II.  The point where I 
and II intersect on Table VII then reveals the disability 
level for the appellant's hearing loss, which in this case 
does not reach a compensable level.

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
However, in this case, the audiometric results from the VA 
examination do not meet these criteria, and the appellant's 
disability cannot be evaluated under the alternative rating 
scheme.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's hearing loss 
disability is not inadequate.  The appellant testified to his 
difficulty with communications with others.  His wife has 
also submitted statements to the same effect.  She describes 
several incidents where the appellant misunderstood what 
people were saying.  These incidents are, however, the 
expected norm for individuals with hearing loss.  The Board 
expects that someone with a hearing loss disability will have 
such difficulties, otherwise, a disability could hardly be 
said to exist.  In this case, the disability is 
noncompensable, despite its impact.  It does not appear that 
the appellant has an "exceptional or unusual" disability; 
he merely disagrees with the assigned evaluation for his 
level of impairment.  In other words, he does not have any 
symptoms from his service-connected disorder that are unusual 
or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extraschedular 
consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  Thus, his request for 
a compensable evaluation is denied.  See 38 C.F.R. § 4.85.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


